IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,113



                EX PARTE JIMMIE HOWARD FOXWORTH, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. CR-24,162-AA IN THE 217 TH DISTRICT COURT
                         FROM ANGELINA COUNTY



         Per curiam.

                                           OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and sentenced to sixty years’ imprisonment. The Tenth Court of Appeals affirmed

his conviction. Foxworth v. State, No. 10-04-209-CR (Tex. App.–Waco, delivered September 21,

2005).

         Applicant contends, inter alia, that his trial counsel rendered ineffective assistance by

eliciting damaging testimony and failing to object to inadmissible testimony at the punishment phase
                                                                                                       2

of trial.

            The trial court has determined that trial counsel was ineffective and that such ineffective

representation prejudiced applicant.         We find, therefore, that applicant is entitled to a new

punishment hearing in Cause No. 24,162 from the 217th Judicial District Court of Angelina County.

            Relief is granted. The sentence in Cause No. 24,162 from the 217th Judicial District Court

of Angelina County is set aside, and Applicant is remanded to the custody of the Sheriff of Angelina

County to have a new punishment hearing. Applicant’s other grounds are denied.

            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: MARCH 11, 2009
Do Not Publish